DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Arguments
Applicant’s amendment filed 11/30/2020 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejection and the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are in response to the proposed combination of Thomas and Fallen that was set forth in the interview on 10/06/2020. Specifically, Applicant argues that it would not be obvious to modify the reservoir 440 of Thomas to be under negative pressure. This combination of Thomas/Fallen argued against is not made in 
The dependent claims have not been specifically argued against.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8, 9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalke et al (US 5957137) in view of Fallen et al (US 2003/0163078).
Regarding Claims 1-4 and 16, Dalke teaches a cardioplegic agent delivery system (cardioplegia circuit 150, Fig. 4) for use in a perfusion system (cardiopulmonary circuit 10, Fig. 1 and 4); Col. 3 lines 53-59), wherein the perfusion system (10, Fig. 1 and 4) includes a first pump (arterial pump 22, Fig. 1) for pumping blood towards an oxygenator (oxygenation section 20, Fig. 1; Col. 5 line 65 – Col. 6 line 8), the blood being oxygenated by the oxygenator (20, Fig. 1) for delivery to a patient (Col. 6 lines 6-16), the cardioplegic agent delivery system (150, Fig. 4) comprising:
a supply reservoir (venous reservoir 18, Fig. 1) for a carrier fluid for the cardioplegic agent (Col. 5 lines 65-67; blood is used as the carrier fluid for the cardioplegic agent),
a delivery channel (tubing 40, Figs. 1 and 4) for the carrier fluid, the delivery channel (40, Figs. 1 and 4) leading from the supply reservoir (18, Fig. 1; Col. 8 lines 44-46 states that unoxygenated venous blood can be diverted to the cardioplegia circuit instead of oxygenated blood in all embodiments, indicating that instead of connecting directly to the oxygenator 20, as shown in Fig. 1, the tubing 40 will connect directly to the venous reservoir 18, Fig. 1) to an outlet (end of tubing 40 at mixing point 162, Fig. 4) of the delivery channel (40, Fig. 4),

Dalke is silent whether the supply reservoir is configured to hold carrier fluid below the minimum driving pressure, the second pump is a centrifugal pump, a back-flow prevention device downstream of the supply reservoir to prevent flow from the delivery channel downstream of the supply reservoir into the supply reservoir, and a back-flow prevention device downstream of the centrifugal pump to prevent flow from the delivery channel downstream of the centrifugal pump into the centrifugal pump, and whether the back-flow prevention devices comprise a back-flow prevention valve.
Fallen teaches a cardiopulmonary bypass circuit, thus being in the same field of endeavor, with a supply reservoir (venous reservoir 84, Fig. 6) that is configured to hold carrier fluid below the minimum driving pressure (¶ [0051], the venous reservoir is under negative pressure so will therefore be below the minimum driving pressure) to reduce the mechanical interaction with the blood and reduce hemolysis (¶ [0050]). Fallen also teaches the use of centrifugal pumps with backflow preventing valves in place of peristaltic/roller pumps (¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dalke to have a 
Regarding Claim 5, Dalke further discloses the supply reservoir (18, Fig. 1) is a venous reservoir of the perfusion system (10, Fig. 1; Col. 5 lines 65-67).
Regarding Claim 8, Dalke further discloses the outlet (end of tubing 40 at mixing point 162, Fig. 4) of the delivery channel (40, Fig. 4) supplies a cardioplegic line (164, Fig. 4).
Regarding Claim 9, Dalke further discloses a cardioplegic agent inlet downstream of the second pump (end of tubing 160 at mixing point 162, Fig. 4; Col. 9 lines 7-12).
Regarding Claim 11, Dalke further discloses the supply reservoir (18, Fig. 1) is or comprises a collapsible container (Col. 6 lines 39-57; the reservoir may be a bag).
Regarding Claim 13, Dalke further discloses a pressure sensor (74, Fig. 4) for sensing the pressure of the carrier fluid downstream of the centrifugal pump (152, Fig. 4).
Regarding Claims 14, 17, and 18, Dalke further discloses a controller for controlling the centrifugal pump in response to a control signal (Col 10 line 59 – Col. 11 
Regarding Claim 15, Dalke further discloses the controller comprises a processor and software instructions implemented by the processor (Col. 11 lines 14-21; computer software is run on a computer which has a processor).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalke et al (US 5957137) in view of Fallen et al (US 2003/0163078) further in view of Thomas (US 2005/0084416).
Regarding Claim 6, Dalke/Fallen is silent whether the supply reservoir is provided downstream of an oxygenator of the perfusion system, and wherein the delivery system further comprises a pressure-isolating device between the oxygenator and the supply reservoir, to provide that the pressure of the carrier fluid in the supply reservoir is below the minimum driving pressure independently of the pressure of the carrier fluid upstream of the pressure-isolating device.
Thomas teaches a perfusion device, thus being in the same field of endeavor, with a reservoir (440, Fig. 4) downstream of the oxygenator (130, Fig. 4). This allows oxygenated blood to be used as the carrier fluid, which can help prevent ischemia and heart damage in the patient.
Therefore, it would have been obvious to modify the device of Dalke/Fallen to have the oxygenator upstream of the supply reservoir rather than downstream of the supply reservoir, as is shown to have been known in the art by Thomas (Fig. 4). This allows at least partially oxygenated blood to be used as the carrier fluid for cardioplegia, helping to prevent ischemia and heart damage in the patient.

Fallen further discloses a pressure-isolating device (occluder 98, Fig. 6) upstream of the supply reservoir (84, Fig. 6), to provide that the pressure of the carrier fluid in the supply reservoir is below the minimum driving pressure independently of the pressure of the carrier fluid upstream of the pressure-isolating device (the occluder will stop flow coming from the patient, and will therefore cut off the high pressure from the flow from the body to the venous reservoir, resulting in only the negative pressure within the reservoir to be acting on the carrier fluid). The use of the occluder allows for flow control of blood from the patient to the supply reservoir (¶ [0050]).
Therefore, it would have been obvious to modify the device of Dalke/Fallen/Thomas to have a pressure-isolating device between the oxygenator and the supply reservoir, which allows for flow control of the blood from the patient to the supply reservoir (as motivated by Fallen ¶ [0050]).
Regarding Claim 19, Dalke further discloses a controller for controlling the centrifugal pump in response to a control signal (Col 10 line 59 – Col. 11 line 21; a change in the speed of one pump will result in a change in the speed of the cardioplegia pump).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dalke et al (US 5957137) in view of Fallen et al (US 2003/0163078) further in view of Thomas (US 2005/0084416) further in view of Rossi et al (US 2011/0257579).
Claim 7, Dalke/Fallen/Thomas is silent whether the system is further configured to receive an input indicative of the amount of carrier fluid in the supply reservoir, to make a determination as to whether or not the amount of carrier fluid is below a threshold level, and to actuate the pressure-isolating device to permit flow of carrier fluid into the supply reservoir.
Rossi teaches a perfusion system with blood reservoir, thus being in the same field of endeavor, with a level sensor (58, Fig. 8) configured to monitor the amount of fluid in the supply reservoir (6, Fig. 8; ¶ [0064-0065]).
Fallen further discloses the occluders are adjustable electronic occluders for controlling flow (¶ [0050]). One of ordinary skill in the art would have found it obvious to modify the system of Dalke/Fallen/Thomas to have a supply reservoir level sensor that sends data to the controller, and uses that data to control not just the centrifugal pump but also the occluder so that the level of fluid in the supply reservoir remains at an optimal level (as motivated by Rossi ¶ [0064-0065]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dalke et al (US 5957137) in view of Fallen et al (US 2003/0163078) further in view of Rossi et al (US 2011/0257579).
Regarding Claim 10, Dalke/Fallen is silent regarding a level sensor configured to monitor the amount of fluid in the supply reservoir.
Rossi teaches a perfusion system with blood reservoir, thus being in the same field of endeavor, with a level sensor (58, Fig. 8) configured to monitor the amount of fluid in the supply reservoir (6, Fig. 8; ¶ [0064-0065]). Knowing the blood volume in the reservoir is important to ensure operating parameters are set appropriately (¶ [0007]).

Regarding Claim 12, Dalke/Fallen is silent regarding a flow sensor for sensing the flow of the carrier fluid downstream of the centrifugal pump.
Rossi envisions utilizing flow or pressure sensors, or both, to monitor the operation of the heart-lung machine (¶ [0048]).
Therefore, it would have been obvious to substitute the pressure sensor of Dalke/Fallen for the flow sensor of Rossi to monitor the effectiveness of the centrifugal pump (as motivated by Rossi ¶ [0048]) to ensure the patient will receive enough fluid at the correct pressure. Rossi shows that both flow and pressure sensors are suitable alternatives for one another (¶ [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781